Citation Nr: 1001477	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-09 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than September 22, 
2003, for the grant of service connection for a disability of 
dilated cardiomyopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. E. Mosakowski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1976 to 
May 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that granted service connection and assigned a 
60 percent disability rating for dilated cardiomyopathy, 
effective from October 21, 2003, and the Veteran's appealed.  
In October 2007, another rating decision was issued by the RO 
that adjusted the effective date back to September 22, 2003.  

In February 2009, the Veteran and his wife testified at a 
personal hearing over which the undersigned Veterans Law 
Judge presided at Washington, D.C., a transcript of which has 
been associated with the claims folder.  At that hearing, the 
Veteran submitted additional evidence, along with a signed 
document waiving his procedural right to have the agency of 
original jurisdiction initially consider that evidence.  See 
38 C.F.R. § 20.1304(a) and (c).  Accordingly, the Board has 
taken that evidence into consideration in deciding this 
appeal.  

In September 2002, the Veteran filed a claim for an increased 
rating for his service-connected diabetes mellitus 
disability.  In October 2004, the Veteran filed a claim for 
hypertension, secondary to his diabetes mellitus disability.  
From the documents in the claims folder, it does not appear 
that either claim has been adjudicated.  These matters are 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In February 1999, the Veteran filed an original claim for 
service connection for shortness of breath due to a 
cardiovascular condition.  

2.  The Veteran's VA Form 21-4138 received by the RO on 
September 23, 2002, is a timely notice of disagreement with 
respect to the September 2002 rating decision that denied 
service connection for shortness of breath due to a 
cardiovascular condition. 

3.  At the time the Veteran filed his October 2004 claim for 
service connection for congestive heart failure, the 
February 1999 claim for service connection for shortness of 
breath due to a cardiovascular condition was pending.  


CONCLUSION OF LAW

The criteria for an effective date of June 1, 1999, for the 
grant of service connection for dilated cardiomyopathy have 
been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 
2009); Veterans Claims Assistance Act of 2000, Pub.L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000); 38 C.F.R. §§ 3.160, 
3.400, 20.201, 20.1103 (2009); VAOPGCPREC 03-2001.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 1999, before his retirement from service, the 
Veteran filed a claim for service connection for shortness of 
breath (SOB) due to a cardiovascular condition.  In a 
March 2000 rating decision, that claim was denied as not 
well-grounded.  Notice of the denial of the first claim was 
mailed to the Veteran in March 2000.  Generally, RO 
determinations that are not timely appealed are final and may 
not be reconsidered.  38 C.F.R. § 20.1103.  Since the Veteran 
did not file a notice of disagreement with respect to that 
adverse March 2000 decision, it was a final decision.  

In November 2000, a new statute became effective that 
eliminated the well-grounded claim rules and created new 
duties for VA in assisting a Veteran in substantiating his 
claim.  Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  As relevant 
here, that statute authorized VA to readjudicate claims that 
had been denied as not well-grounded between July 14, 1999, 
and November 9, 2000 (such as the Veteran's February 1999 
claim), provided that VA initiated the readjudication by 
November 9, 2002.  VCAA, § 7(b)(1), 114 Stat. at 2099-2100.  
When undertaken, the claim is readjudicated as if the denial 
had not been made.  Id; see also VAOPGCPREC 03-2001 
(discussing the readjudication of claims denied as well-
grounded prior to enactment of VCAA).  

In July 2002, the RO decided to readjudicate the Veteran's 
previously-denied claim for SOB due to a cardiovascular 
condition.  Since the claim was readjudicated as if the 
denial had not been made, the filing date for the claim being 
readjudicated is February 1999.  Service connection was again 
denied in a September 2002 rating decision.  Notice of the 
denial of the second claim was mailed to the Veteran in 
September 2002.  

Seven days later, VA received a VA Form 21-4138 from the 
Veteran that the RO treated as a new claim for service 
connection for SOB due to a cardiovascular condition.  The 
Board finds that as a written document from the claimant 
received by the RO within one year after notice of an adverse 
decision indicating that the RO needed to consider additional 
medical evidence on the matter that the Veteran intended to 
submit, the Veteran's September 2002 Form 21-4138 constitutes 
a timely filed notice of disagreement with respect to the 
September 2002 rating decision.  38 U.S.C.A. § 7105(b)(1), 
(2); 38 C.F.R. § 20.201; see also RO letters to the Veteran 
dated October 10, 2002, and October 23, 2002.   

After that September 2002 notice of disagreement was received 
by the RO, no statement of the case was issued.  An 
application, formal or informal, which has not been finally 
adjudicated is a "pending claim."  38 C.F.R. § 3.160(c).  
The pending claims doctrine provides that a claim remains 
pending in the adjudication process-even for years-if VA 
fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 
(1999).  

If a claim is left pending, it can be addressed when a 
subsequent "claim" is processed.  Myers v. Principi, 16 
Vet. App. 228, 229 (2002) (when NOD was filed but no 
statement of the case had been issued, subsequent decision 
was a continuation of the original claim stream).  If there 
is no final denial of the pending claim prior to the grant of 
the subsequent "claim," then for purposes of assigning an 
effective date, an appellant can argue that the subsequent 
claim is merely additional correspondence on his previously-
pending claim.  Ingram v. Nicholson, 21 Vet. App. 232, 243 
(2007).  

On October 28, 2004, at a time when the February 1999 claim 
was pending, the Veteran filed another "claim" for service 
connection for congestive heart failure (CHF) and attached 
evidence to his claim that showed he had been diagnosed with 
dilated cardiomyopathy on October 21, 2003.  In a June 2005 
rating decision, the RO granted service connection and 
assigned an effective date of October 21, 2003, based on the 
date that dilated cardiomyopathy had purportedly been 
diagnosed.  After more evidence was received, the RO 
determined that the dilated cardiomyopathy disability had 
been diagnosed on September 22, 2003, so an October 2007 
rating decision was issued adjusting the effective date to 
September 22, 2003.  

But the date that the medical condition was diagnosed is not 
a controlling fact in this case because the grant of service 
connection occurred in an original claim.  See McGrath v. 
Gober, 14 Vet. App. 28 (2000) (in an original claim for 
benefits, the date the evidence is submitted or received is 
irrelevant when considering the effective date of an award).  
The February 1999 claim was still pending when the 
October 2004 "claim" was filed.  Thus, the June 2005 rating 
decision granting service connection for dilated 
cardiomyopathy was part of the claim stream of the original 
claim filed in February 1999 for service connection for SOB 
due to a cardiovascular condition.  

The assignment of an effective date for the grant of service 
connection is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400.  For an original claim, the effective date is fixed 
in accordance with the facts found, but shall be no earlier 
than the date of receipt of the application.  38 U.S.C.A. 
§5110(a).  But when an original claim for service connection 
is received by VA within one year after separation from 
service, the effective date of the grant of service 
connection is the day following separation from active 
service.  38 C.F.R. § 3.400(b)(2).   

Here, since the Veteran's February 1999 claim was filed prior 
to his May 31, 1999, separation from service, it clearly was 
received by VA within one year after separation from service.  
Thus, the effective date of the Veteran's grant of service 
connection for dilated cardiomyopathy is June 1, 1999, the 
day following separation from service.  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  The 
Veteran's claim arises from his disagreement with the 
effective date following the grant of service connection.  
Once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Moreover, since 
the Board is granting in full the benefit sought on appeal, 
any error that might have been committed with respect to the 
duty to assist would be harmless and will not be further 
discussed.  


ORDER

An effective date of June 1, 1999, for the grant of service 
connection for dilated cardiomyopathy is granted, subject to 
the criteria governing payment of monetary benefits.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


